             Case 2:18-cv-00284-CMR Document 91 Filed 02/21/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724
                                                      HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                             Civil Action Nos.
                                                         18-284
 The Kroger Co., et al. v. Actavis                       18-3299
 Holdco U.S., Inc.
                                                      ORAL ARGUMENT REQUESTED
 Humana Inc. v. Actavis Elizabeth,
 LLC et al.


                 TELIGENT’S INDIVIDUAL MOTION TO DISMISS THE
             KROGER AND HUMANA COMPLAINTS AGAINST TELIGENT, INC.

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the

accompanying Memorandum of Law, Defendant Teligent, Inc. (“Teligent”), by and through

undersigned counsel, respectfully moves this honorable Court to dismiss the Kroger and the

Humana Actions with prejudice as they pertain to Teligent:

1.        With respect to Plaintiff Humana, Inc.’s Amended Complaint [No. 18-3299, Dkt. 30],

          Teligent hereby moves to dismiss Counts LI-LV and CVI-CX as to Teligent;

2.        With respect to Plaintiffs The Kroger Co., Albertsons Companies LLC, and H.E. Butt

          Grocery Company L.P.’s (“Kroger Plaintiffs”) Complaint [No. 18-284, Dkt. 37], Teligent

          hereby moves to dismiss Count One and Count Thirteen as to Teligent;

          Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, Teligent requests oral

argument on its Motion to Dismiss.




                                                  1
AMERICAS 98709805
             Case 2:18-cv-00284-CMR Document 91 Filed 02/21/19 Page 2 of 3



Dated:       February 21, 2019                 /s/ Heather K. McDevitt
                                               Heather K. McDevitt
                                               Bryan D. Gant
                                               White & Case LLP
                                               1221 Avenue of the Americas
                                               New York, New York 10020
                                               Tel.: (212) 819-8200
                                               Fax: (212) 354-8113
                                               hmcdevitt@whitecase.com
                                               bgant@whitecase.com

                                               Attorneys for Defendant
                                               Teligent, Inc.




AMERICAS 98709805                          2
         Case 2:18-cv-00284-CMR Document 91 Filed 02/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Heather K. McDevitt, hereby certify that on February 21, 2019, the foregoing was

electronically filed with the Clerk of the Court using CM/ECF, which will send notification to

the registered attorney(s) of record that the document has been filed and is available for viewing

and downloading.


                                                      /s/ Heather K. McDevitt
                                                          Heather K. McDevitt
